Citation Nr: 0025179	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-14 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for discogenic disease of 
the lumbar spine with disc herniation at L4 to L5, a disc 
bulge at L3 to L4, and a loose bony fragment posterior to L4, 
claimed as residual to a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1990 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona.  The veteran withdrew his request for a 
personal hearing in connection with his claim.  See 38 C.F.R. 
§ 20.704(e) (1999).


FINDING OF FACT

There is no competent evidence of record relating discogenic 
disease of the lumbar spine, first diagnosed after service, 
to in-service back injury or otherwise relating such to the 
veteran's period of active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for discogenic 
disease of the lumbar spine with disc herniation at L4 to L5, 
a disc bulge at L3 to L4, and a loose bony fragment posterior 
to L4, claimed as residual to a back injury, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

The Court has repeatedly held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  If a 
claim, however, is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107; see Schroeder v. West, 12 Vet. App. 184 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Factual Background

Service medical records reflect that the veteran presented 
with complaints of back pain in April 1992.  He reported he 
had come in previously but had not been given any medication.  
The impression was low back strain.  Another April 1992 
service medical entry includes a history that the veteran 
hurt his back lifting something several weeks earlier.  The 
veteran was noted to act like he was hurting; the impression 
was exaggerated pain response.  Another April 1992 entry 
shows a diagnosis of mechanical low back pain.  In 
December 1992, the veteran again complained of back pain 
after a period of digging.  He was placed on limited duty for 
10 days and referred to physical therapy.  The impression was 
a possible pulled muscle.  Other records dated in December 
1992 note an impression of mechanical low back pain after 
shoveling.  One entry notes an initial injury in June 1992 
while lifting in the motor pool.  In July 1993, the veteran 
again complained of low back pain after moving a mess kit; 
the impression was mechanical low back pain.

The claims file contains a VA memorandum dated in October 
1997 from the Employee Health Section.  Such noted the 
veteran's reported history of in-service low back injuries as 
well as a back injury "again last year."  The veteran was 
noted to have changed jobs at that time due to continued back 
pain.

The RO received the veteran's claim for VA benefits based on 
back disability in November 1997.

In a statement dated in November 1997, the veteran denied 
post-service treatment by any private physicians.

In November 1997, the veteran presented for a VA examination.  
He reported back pain beginning in 1993.  He stated a belief 
that such was brought on by jumping off the vehicle he was in 
during service, and also reported working in the motor pool 
and doing heavy lifting.  He complained of progressively 
worsening back pain.  The impression was discogenic disease 
of the lumbar spine, with a history of bony fragments.  

In February 1999, the RO received notification that the 
veteran had not been treated at the VA Medical Center in 
Phoenix, Arizona.

Analysis

The veteran argues he injured his back while working in a 
motor pool in service, where he was required to do heavy 
lifting and jumping off of a vehicle.  He asserts that 
discogenic disease of the lumbar spine, first diagnosed after 
service, is related to his in-service complaints and injury.  

The Board acknowledges that the veteran meets the current 
diagnosis requirement under Caluza as the VA examination 
report of record contains a diagnosis of discogenic disease 
of the lumbar spine, and also that there is evidence of in-
service incurrence insofar as service medical records reflect 
low back complaints and treatment during active duty.  
However, a review of the entire evidentiary record fails to 
reveal any competent evidence of a nexus between current 
discogenic disease of the lumbar spine and any disease or 
injury in service--the third prong required to well ground 
the veteran's claim.  

With regard to the above, the Board acknowledges in-service 
treatment for back complaints subsequent to lifting or 
digging.  The predominant impression of service personnel was 
mechanical low back pain.  The Court has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Other 
service impressions were exaggerated pain response or 
"possible" muscle pull.  There is no in-service diagnosis 
of discogenic disease of the lumbar spine or other identified 
disease entity affecting the lumbar spine.  See 38 C.F.R. 
§ 3.303(a), (b).  There is also no competent evidence of 
diagnosed lumbar arthritis within the initial post-service 
year to warrant consideration of the presumptive provisions 
of 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran did not apply for VA 
compensation benefits based on his spine within the initial 
post-service year, or for several years thereafter.  See, 
e.g., Hampton v. Gober, 10 Vet. App. 481 (1997).  Rather, 
evidence in the claims file indicates that the veteran had a 
post-service back injury in or around 1996, with complaints 
of continued back pain thereafter.  Notably, the veteran 
first filed a VA claim for back problems in 1997.  At that 
time he specifically stated that he had had no post-service 
treatment for his back.  

The RO afforded the veteran a VA examination.  The examiner 
considered the veteran's argument that his back problems were 
related to in-service activities such as jumping and lifting.  
The examiner did not, however, relate diagnosed discogenic 
disease of the lumbar spine with a history of bony fragments 
to service.  Nor does the record contain other competent 
evidence relating diagnosed discogenic disease of the lumbar 
spine to service.

To the extent the veteran has argued continued low back pain, 
a symptom that he is competent to report, the Board 
emphasizes that even conceding a continuity of 
symptomatology, to be well grounded there must be evidence of 
a etiologic nexus between such symptomatology and diagnosed 
lumbar spine disability.  There is no such competent nexus 
evidence in this case.  As the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent and cannot alone serve to well ground his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim is denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); Caluza, supra.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (1999) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  There is 
thus no duty on the part of VA to afford the veteran a 
further examination.  See Brewer v. West, 11 Vet. App. 228, 
235 (1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991); see generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has also held that the obligation exists only in 
the limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any available medical evidence that has 
not been submitted or obtained, which will support a well-
grounded claim.


ORDER

Service connection for discogenic disease of the lumbar spine 
with disc herniation at L4 to L5, a disc bulge at L3 to L4, 
and a loose bony fragment posterior to L4, claimed as 
residual to a back injury, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

